Citation Nr: 0719126	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for degenerative arthritis of the lumbosacral 
spine with herniated nucleus pulposus of the L4-L5 and L5-S1.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for degenerative arthritis of the cervical spine.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a skin disorder, to include alopecia areata, 
pseudofolliculitis barbae, scalp pyoderma, acne keloidalis, 
tinea cruris, hidrodenits suppurativa, and chloracne.

4.  Entitlement to an effective date earlier than May 7, 1987 
for the grant of service connection for schizophrenia.

5.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

6.  Entitlement to specially adapted housing, or special home 
adaptation grant.

7.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance, or on housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 decision of the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the veteran was 
scheduled for a videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board in April 2006, but failed to appear 
for that hearing.  Prior to the promulgation of a decision in 
his appeal, the Board received a statement from the veteran 
in which he explained that prior to his scheduled hearing he 
requested, in writing, that he be scheduled for another 
hearing date due to a conflict.  In further support of his 
request to reschedule his hearing, he contacted Ms. Hayes on 
the morning of April 20, 2006 and personally informed her of 
the conflict and asked that his hearing be rescheduled.  
Unfortunately the file does not contain any documentation 
from the veteran evidencing his request for a new hearing.  
However, the Board is sympathetic to the veteran's assertion 
that he both put his request in writing and contacted Ms. 
Hayes to explain his scheduling conflict.  Therefore, the 
Board construes the veteran's statement as a Motion to 
Reschedule a Hearing.

Generally, under VA laws and regulations if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  No further request for a hearing will be granted 
in the same appeal unless such failure to appear was with 
good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  Whether 
good cause for such failure to appear and the impossibility 
of timely requesting postponement have been established will 
be determined by the Veterans Law Judge who would have 
presided over the hearing.  If good cause and the 
impossibility of timely requesting postponement are shown, 
the hearing will be rescheduled for the next available 
hearing date at the same facility.  See 38 C.F.R. § 20.704(d) 
(2006).

Under the facts and circumstances of this case, the Board 
finds that the veteran has shown good cause for his failure 
to appear for the hearing scheduled for him in April 2006.  
Accordingly, the Motion to Reschedule a Hearing is granted.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO and they will notify the veteran 
when further action on his part is required. 

Accordingly, the case is REMANDED for the following action:

Afford the veteran the opportunity for a 
videoconference hearing at the RO, 
before a VLJ of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



